NOTICE
      The text of this opinion can be corrected before the opinion is published in the
      Pacific Reporter. Readers are encouraged to bring typographical or other
      formal errors to the attention of the Clerk of the Appellate Courts:
                         303 K Street, Anchorage, Alaska 99501
                                  Fax: (907) 264-0878
                           E-mail: corrections @ akcourts.us


          IN THE COURT OF APPEALS OF THE STATE OF ALASKA


RONALD PHILLIP ALLEVA,
                                                     Court of Appeals No. A-13441
                          Appellant,               Trial Court No. 3AN-18-08880 CR

                   v.

STATE OF ALASKA,                                               OPINION

                          Appellee.

GRUBSTAKE AUCTION CO., INC.,
                                                     Court of Appeals No. A-13442
                          Appellant,               Trial Court No. 3AN-18-09026 CR

                   v.

STATE OF ALASKA,

                          Appellee.                  No. 2687 — December 31, 2020


           Appeal from the District Court, Third Judicial District,
           Anchorage, Leslie Dickson, Judge.

           Appearances: Paul J. Nangle, Paul J. Nangle & Associates,
           Anchorage, for the Appellant. Sophie A. Stratton, Assistant
           Attorney General, Office of Special Prosecutions, Anchorage,
           and Kevin G. Clarkson, Attorney General, Juneau, for the
           Appellee.
              Before: Allard, Chief Judge, and Wollenberg and Harbison,
              Judges.

              Judge HARBISON.


              On June 6, 2018, Ronald Phillip Alleva, the owner of Grubstake Auction
Co., Inc., directed Grubstake employees to apply a chemical agent, Zappit 73, along a
public right of way in Anchorage. For this conduct, a jury convicted Alleva and
Grubstake of reckless endangerment and pollution of land, air, or water.1 The jury also
convicted Alleva and Grubstake of two crimes relating to the use of pesticides
(unauthorized pesticide distribution and misuse of a pesticide2).
              On appeal, Alleva and Grubstake contend that the term “pesticide” is
unconstitutionally vague as used in the provisions of law defining the latter two offenses,
and that the trial court erred in failing to dismiss these charges prior to trial. Alleva and
Grubstake also argue that the trial court erred in allowing the State to introduce evidence
that both the state and the federal government categorize Zappit 73 as a pesticide.
              For the reasons explained in this opinion, we conclude that the statutory
definition of pesticide is not unconstitutionally vague. We also conclude that the trial
court did not abuse its discretion in admitting evidence that Zappit 73 is a state and
federally regulated pesticide. We thus affirm the judgment of the district court.


       Factual and procedural background
              The charges in this case arose after Alleva instructed several Grubstake
employees to spread Zappit 73 along a public right of way on Karluk Street in
Anchorage. Several people, including unhoused individuals living nearby and volunteers

   1
       AS 11.41.250 and AS 46.03.710, respectively.
   2
       AS 46.03.730 and 18 Alaska Administrative Code (AAC) 90.020(5), respectively.

                                            –2–                                         2687
serving them, subsequently observed a strong odor of chlorine or bleach in the area and
experienced eye and lung irritation.
              According to Alleva, he had tasked his employees with picking up trash
along the public right of way and then applying Zappit 73 to the area as a disinfectant.
The label on his containers of Zappit 73 characterized the chemical as a “pesticide,”
“bactericide,” and “algaecide,” and warned that Zappit 73 was highly corrosive, could
cause irreversible eye damage and skin burns, was toxic to fish and aquatic organisms,
and if combined with organic matter or certain other substances, could produce
hazardous gases. The Anchorage Fire Department ultimately removed 1,403 pounds of
soil from the Karluk Street area that had been contaminated by Zappit 73.
              Prior to trial, Alleva and Grubstake filed a motion to dismiss the charges
of pesticide pollution and misuse of a pesticide, arguing that the definition of “pesticide”
was unconstitutionally vague. They also filed a motion in limine to exclude evidence
that Zappit 73 was a state and federally regulated pesticide. The trial court denied both
motions.
              This appeal followed.


       The statutory definition of pesticide is not unconstitutionally vague
              Alaska Statute 46.03.730 prohibits the spraying or application of certain
chemicals and pesticides “in a manner that may cause damage to or endanger the health,
welfare, or property of another person, or in a manner that is likely to pollute the air, soil,
or water of the state,” without prior authorization from the Alaska Department of
Environmental Conservation.3 Additionally, 18 AAC 90.020(5) prohibits the use of a
pesticide “in a manner that is inconsistent with labeling instructions.” For purposes of


   3
       AS 46.03.730; see also AS 46.03.900(6).

                                            –3–                                           2687
both provisions, the term “pesticide” is defined as “any chemical or biological agent
intended for preventing, destroying, repelling, or mitigating plant or animal life and any
substance intended for use as a plant regulator, defoliant or desiccant, including but not
limited to insecticides, fungicides, rodenticides, herbicides, nematocides, and biocides.”4
              Alleva and Grubstake contend that the definition of pesticide is so vague
that it deprives them of due process because what constitutes a pesticide is contingent
upon “the subjective intention of some unknown and undefined person.” Specifically,
Alleva and Grubstake point to the portion of the definition that refers to “any chemical
or biological agent intended for preventing, destroying, repelling, or mitigating plant or
animal life and any substance intended for use as a plant regulator, defoliant or desiccant,
including but not limited to insecticides, fungicides, rodenticides, herbicides,
nematocides, and biocides.”5 According to Alleva and Grubstake, this language
incorporates a subjective intent element so ambiguous that it fails to put a reasonable
person on notice of what constitutes a pesticide because the statute does not identify
“who holds the intention” — e.g., the corporate manufacturer of Zappit 73, each
individual user of the product, or some other person or entity.
              A criminal statute or ordinance is unconstitutional when it is “so vague that
[people] of common intelligence must necessarily guess at its meaning and differ as to


   4
        AS 46.03.900(19); see also 18 AAC 90.990(37) (providing substantively the same
definition); cf. 18 AAC 90.990(36) (defining pest to include “any insect, rodent, nematode,
fungus, weed, and other forms of terrestrial or aquatic plant or animal life, bacterium, virus,
or other microorganism, except a virus, bacterium, or other microorganism on or in a living
human or other animal”); Biocide, MERRIAM-WEBSTER.COM,
https://www.merriam-webster.com/dictionary/biocide (last visited Nov. 30, 2020) (defining
a biocide as “a substance (such as an algicide or fungicide) that destroys or inhibits the
growth or activity of living organisms”).
   5
       AS 46.03.900(19) (emphasis added).

                                            –4–                                           2687
its application.”6 Alaska recognizes that “the possibility of difficult or borderline cases
will not invalidate a statute where there is a hard core of cases to which the ordinary
person would doubtlessly know the statute unquestionably applies.”7 In such cases, a
defendant may not “complain of lack of adequate notice, and [a] void-for-vagueness
contention will succeed only if the statute is otherwise so nebulous that it must be
stricken on its face.”8 Alleva and Grubstake have the burden of proving their claim that
the statutory definition of pesticide is void for vagueness.9
               We note that the phrase “intended for” is common parlance in Alaska
statutes, including statutes governing criminal offenses.10 One such example is found in
AS 11.71.900(10), which defines the term “drug,” in relevant part, as “a substance
intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in
humans or animals.”11 The Alaska Supreme Court examined this definition, and
specifically the intent requirement, in Ross Laboratories v. Thies.12 In determining
whether this definition of “drug” applied to an undiluted glucose solution, the supreme
court relied on evidence of the manufacturer’s intent — an approach, the supreme court



   6
       State v. Lawler, 919 P.2d 1364, 1365-66 (Alaska App.1996) (quoting F/V Am. Eagle
v. State, 620 P.2d 657, 665 (Alaska 1980)) (applying de novo review to a question of
statutory interpretation).
   7
        Stock v. State, 526 P.2d 3, 9 (Alaska 1974).
   8
        Id. at 10.
   9
        Lawler, 919 P.2d at 1367 (citation omitted).
   10
       See, e.g., AS 04.16.110; AS 11.46.990(7); AS 11.71.900(10); AS 11.81.900(b)(23)(A)
and (24).
   11
        AS 11.71.900(10) (emphasis added).
   12
        Ross Labs. v. Thies, 725 P.2d 1076, 1080-81 (Alaska 1986).

                                            –5–                                       2687
noted, that federal courts applied when interpreting an analogous federal statute.13 Based
on both an entry in the Physician’s Desk Reference — an entry based on “information
made available by manufacturers” — as well as the internal manufacturer’s training
manual, the supreme court concluded that the glucose solution was a drug within the
meaning of the statute.14
               We follow the same approach with regard to the definition of pesticide in
AS 46.03.900(19). The statutory phrase “intended for” refers to the manufacturer’s
stated intent, rather than the subjective intent of individual users or the speculative intent
of some unknown and unknowable third party.
               In Alleva and Grubstake’s case, numerous photographs submitted at trial
established the manufacturer’s intent, manifested in the warning labels attached to the
particular buckets of Zappit 73 that Alleva directed his employees to spread on Karluk
Street — labels that characterized Zappit 73 as a “pesticide,” “bactericide,” and
“algaecide” toxic to fish and aquatic organisms, with the potential to produce hazardous
gases if applied to organic matter.
               In light of these warning labels, an ordinary person would doubtlessly know
that Zappit 73 meets the statutory definition of pesticide under Alaska law.15 We thus
conclude that the statutory definition of pesticide is not unconstitutionally vague.




   13
      Id. (citing United States v. 250 Jars of U.S. Fancy Pure Honey, 218 F.Supp. 208, 211
(E.D. Mich. 1963), aff’d, 344 F.2d 288 (6th Cir. 1965)).
   14
        Id. at 1080.
   15
        See Stock v. State, 526 P.2d 3, 9 (Alaska 1974).

                                            –6–                                          2687
       The trial court did not err in allowing the State to present evidence that
       Zappit 73 is a registered pesticide under state and federal law
              Alleva and Grubstake also argue that the trial court erred in denying their
motion in limine to exclude evidence that Zappit 73 was a registered pesticide under state
and federal law. According to Alleva and Grubstake, this evidence was so prejudicial
that it tainted the jury’s verdict on all four charges, even the two offenses that did not
rely on the statutory definition of pesticide.
              In ruling on the motion in limine prior to trial, the trial court noted that
evidence that Zappit 73 was a state and federally regulated pesticide was seemingly
relevant to the charges against Alleva and Grubstake. But the trial court did not make
a definitive ruling. Instead, the court denied the motion in limine without prejudice and
invited Alleva and Grubstake to renew their objection at trial when the court could assess
the admissibility of the evidence in the context of the other evidence presented as well
as the parties’ respective theories of the case, rather than in a pretrial evidentiary
“vacuum.” At trial, however, when the State presented testimony that Zappit 73 was a
state and federally regulated pesticide, Alleva and Grubstake chose not to renew their
objection, and never asked the trial court to revisit its ruling on the motion in limine.
              Under these circumstances, we conclude that the trial court did not err in
allowing the State to present evidence that Zappit 73 is a registered pesticide under state
and federal law. As the trial court found, this testimony was relevant circumstantial
evidence that Zappit 73 met the definition of pesticide under AS 46.03.900(19).
Moreover, in order to find Alleva and Grubstake guilty of pesticide pollution, the State
had to establish beyond a reasonable doubt that Alleva and Grubstake acted with
criminal negligence and without prior authorization of the Alaska Department of




                                           –7–                                        2687
Environmental Conservation.16 The trial court could reasonably find that evidence of
state and federal regulation of Zappit 73 provided relevant context to why its use would
require prior authorization and whether Alleva and Grubstake acted with criminal
negligence in spreading Zappit 73 on a public right of way.
              Accordingly, we conclude that the trial court did not abuse its discretion in
admitting this evidence.


        Conclusion
              The judgment of the district court is AFFIRMED.




   16
        AS 46.03.730; AS 46.03.790(a)(1).

                                            –8–                                       2687